Name: Council Regulation (EEC) No 1490/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the monthly increases in the target and intervention prices for sunflower seed
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10 . 6 . 85No L 151 / 14 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1490/ 85 of 23 May 1985 fixing, for the 1985 / 86 marketing year, the monthly increases in the target and intervention prices for sunflower seed charges should be determined on the basis of the cost of storing the seed in suitable premises and of the handling charges necessary to keep the seed in good condition ; whereas interest charges may be calculated on the basis of the rate considered as normal for the production areas , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 231 / 85 ( 2 ), and in particular Article 25 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , in accordance with Article 25 of Regulation No 136 / 66 / EEC , the amount by which the target and intervention prices for sunflower seed are increased monthly from the beginning of the third month of the marketing year should be fixed for the 1985 / 86 marketing year , and the number of months during which such increases are to be applied should be determined ; whereas such amount must be the same for both prices ; Whereas such increases must be the same for each month and be fixed by reference to average storage and interest charges recorded in the Community ; whereas average storage Article 1 1 . For the 1985 / 86 marketing year , the amount of the monthly increases in the target and intervention prices for sunflower seed shall be 0,615 ECU per 100 kilograms. 2 . These increases shall apply for six months . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 26 , 31 . 1 . 1985 , p. 12 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 18 .